DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner has called Mr. Kaufman attorney of record on March, 24, 2022 to expedite the case, however got no response.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noh et al. (2012/0157139)
Regarding claim 1, Noh discloses a communications method (see fig.9, elements 907, 919 paragraphs [0012], [0016], [0131] and its description), wherein the method comprises: obtaining, by a terminal device, relay mode information indicating a relay mode of the terminal device (see fig.9, elements 907, 919 paragraphs [0012], [0016], [0131] and its description); and sending, by the terminal device, the relay mode information and registration information to a relay device (see fig.9, elements 907, 919, 903, paragraphs [0016], [0128-0131] and its description).
Regarding claim 16, Noh discloses a communications apparatus, comprising: a processing unit, configured to obtain relay mode information indicating a relay mode of a terminal device (see fig.9, elements 907, 919, fig.13, element 1320, paragraphs [0046], [0128] and its description); and a transceiver unit, configured to send the relay mode information of the terminal device and registration information to a relay device (see fig.9, elements 911, 919, fig.13, element 1310, paragraphs [0016], [0046], [0128-0132] and its description).
Regarding claims 2 and 17, Noh further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see fig.9, element 913/910, 9111paragraphs [0016], [0131] and its description).
Regarding claims 3 and 18, Noh further discloses 3. (Previously Amended) The method according to claim 1, wherein obtaining, by the terminal device, the relay mode information comprises: obtaining, by the terminal device, the relay mode of the terminal device based on an idle-state camping manner of the terminal device (see paragraph [0140], mode 2); obtaining, by the terminal device, the relay mode of the terminal device based on a preconfigured association relationship; or obtaining, by the terminal device, the relay mode of the terminal device based on a location of the terminal device (see fig.9, elements 907, 919 paragraphs [0012], [0020], and its description).

Regarding claims 4 and 19, Noh further discloses obtaining, by the terminal device, the relay mode of the terminal device based on the idle-state camping manner of the terminal device comprises: the relay mode of the terminal device is a long-term relay mode if the terminal device camps on an indirect transmission link when the terminal device is in an idle state (see paragraphs [0082], [0140], mode 2); or the relay mode of the terminal device is a temporary relay mode if the terminal device camps on a direct transmission link when the terminal device is in an idle state (see paragraphs [0082], [0140], mode 0/mode 1).
Regarding claims 5 and 20, Noh further discloses 5. (Original) The method according to claim 3, wherein: the relay mode of the terminal device is a long-term relay mode when the terminal device is located within a preset area range (see paragraphs [0082], [0140], mode 2); or the relay mode of the terminal device is a temporary relay mode when the terminal device is located outside a preset area range(see paragraphs [0082], [0140], mode 0/mode 1).

Claims 7-9 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley (2019/0110238).
Regarding claim 7, Buckley discloses a communications method, wherein the method comprises: receiving, by a relay device, relay mode information indicating a relay mode of a terminal device and registration information from the terminal device (see abstract, fig.2, REMOTE UE, RELAY UE, Task 1, paragraphs [0041-0042] and its description); sending, by the relay device, a registration request message to an access network (AN) node based on the relay mode information and the registration information (see abstract, fig.2, RELAY UE, NETWORK NODE 1, Tasks 8-10, paragraph [0042-0043], [0051-0052] and its description).

Regarding claim 8, Buckley further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see fig.2, Remote UE, Task 8, paragraphs [0027-0028], [0051]).
Regarding claim 9, Buckley further discloses a relay mode corresponding to the relay mode information is a long-term relay mode, the registration request message is used to request to register the relay device and the terminal device (see paragraphs [0017],  [0022], [0036]).
Regarding claim 14 , Buckley further discloses a relay mode corresponding to the relay mode information is a temporary relay mode, the registration request message is used to request to register the terminal device (see paragraphs [0018], [0023]).
Regarding claim 15 , Buckley further discloses the method further comprises: sending, by the relay device to the AN node, the identification information of the terminal device and/or the identification information of the core network node with which the terminal device is registered (see fig.2, Remote UE, Task 8, paragraphs [0027-0028], [0051]).
Allowable Subject Matter
Claims 6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647